[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION FOR REQUEST FOR CERTIFICATION
The plaintiffs have moved the court that an issue before it be certified to the Connecticut Supreme Court for determination of the law of the state on that issue. The issue is whether there is a right of action for money damages under the state constitution.
The plaintiffs purport to make this motion under Practice Book § 4168 et seq.; Chapter 74, Special Certification Proceedings. Sections 4167 through 4174 deal with questions certified to our supreme court by the federal courts. Sections 4176 through 4180 of the Practice Book concern certification procedure under Section 52-265a of the General Statutes. That statutory section applies to rights of certification given to "any party to an action who is aggrieved by an order or decision of the superior court." This court has made no order or decision on the issue which the plaintiffs seek to have certified and which was presented to the court on a motion to strike.
The plaintiffs may be trying to rely on Practice Book § 4147 (See § 52-235 C.G.S.A.) but reservations of questions of law may be made only if all parties consent to the procedure CT Page 10123-E which is not the case here, see statute, also see stipulation requirement of Practice Book § 4148 which contemplates consent of all parties to the procedure, also see Sargent  Co. v. NewHaven Steamboat Co., 67 Conn. 116, 128 1894).
The motion to strike should be set down for further argument. Although the matter was argued in March the court kept receiving briefs going to the merits of the issue until the end of June. Having denied this motion the court would request counsel to contact his clerk for a date to schedule further argument on the motion to strike.
Corradino, J.